t c memo united_states tax_court matthew a farner and mary b farner petitioners v commissioner of internal revenue respondent docket no filed date john e rogers for petitioners george w bezold and mark j miller for respondent memorandum opinion carluzzo special_trial_judge this case for the redetermination of a deficiency commenced in response to a notice_of_deficiency dated date notice is before the court on petitioners’ motion to enforce stipulated settlement filed date petitioners’ motion respondent’s objection to petitioners’ motion is embodied in his response filed date a hearing was conducted on petitioners’ motion on date in chicago illinois counsel for the parties appeared and were heard the title of petitioners’ motion does not necessarily communicate the relief it seeks the case was closed by stipulated decision entered on date that became final as provided in section before petitioners’ motion was filed decision petitioners do not suggest that respondent has proceeded in a manner inconsistent with the deficiency shown in the decision instead it would appear that petitioners take the position that the decision should be vacated because it does not accurately represent the basis of settlement it purports to reflect respondent disagrees resolving the dispute between the parties requires not only a review of the procedural history of this case but a review of events that preceded the issuance of the notice as well background at the time the petition was filed petitioners resided in michigan taking into account a deduction attributable to a loss from a certain transaction or series of transactions for convenience transactional loss 1section references are to the internal_revenue_code_of_1986 as amended unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure petitioners’ timely filed federal_income_tax return shows a negative adjusted_gross_income and no federal_income_tax liability original return the effect of the deduction for the transactional loss on petitioners’ federal_income_tax liability is shown in their amended return filed date first amended_return the first amended_return shows petitioners’ adjusted_gross_income of dollar_figure the federal_income_tax liability reported but unpaid with the first amended_return dollar_figure is computed as though petitioners are not entitled to a deduction for the transactional loss the amount shown as petitioners’ federal_income_tax liability on the first amended_return was appropriately assessed on date see sec_6201 reverting to the position taken on the original return with respect to the transactional loss petitioners submitted another amended return received by respondent in date second amended_return on the second amended_return petitioners claim a dollar_figure income_tax refund even though they had paid no federal_income_tax at the time they submitted the second amended_return in effect the second amended_return is more in the nature of a claim_for_abatement which is not allowable under the internal_revenue_code and which has not been allowed by respondent see sec_6404 the dollar_figure deficiency determined in the notice takes into account among other things the income_tax assessed pursuant to the first amended_return line on form 4549-a income_tax discrepancy adjustments included with the notice shows total_tax shown on return or as previously adjusted as dollar_figure see sec_6211 the dollar_figure sec_6662 accuracy-related_penalty imposed in the notice is computed with reference to the amount shown in the notice as petitioners’ total corrected tax_liability dollar_figure which amount in turn includes the amount assessed pursuant to the first amended_return the various issues raised in the pleadings include issues related to petitioners’ entitlement to a deduction for the transactional loss the case was set for trial on three occasions each time continued upon joint motion of the parties according to each joint motion the main issues in this case were present in another case then pending before the court 134_tc_248 involving taxpayers represented by the same attorney that represents petitioners in this case the joint motions create the clear impression that the parties expected that the resolution of the summitt case would influence the resolution of this case paragraph of the joint motion filed date contains the following representations the parties anticipate that a ruling on the issues in the motion for partial summary_judgment in summitt may resolve the same issues present in this case and may also resolve the entire case without the necessity of a trial the summary_judgment referenced in the date joint motion for continuance was resolved in summitt which held that the taxpayers did not recognize a loss that apparently arose from the same or similar transaction or series of transactions giving rise to the transactional loss the decision entered on date in summitt reflects that holding by notice dated date this case was set for trial for the fourth time this time at the chicago illinois trial session set to begin on date by letter dated date approximately one month before that trial session was scheduled to begin respondent’s counsel forwarded to petitioners’ counsel a proposed decision document along with a copy of the underlying audit statement and supporting schedules there is no question that the letter along with its attachments was received and reviewed by petitioners’ counsel these documents are attached to petitioners’ motion taking into account the assessment made from the income_tax_liability reported on the first amended_return the audit statement shows dollar_figure as petitioners’ revised liability for federal_income_tax plugging petitioners’ revised federal_income_tax liability as shown on the audit statement into the equation contemplated by sec_6211 results in the deficiency shown on the decision entered in this case discussion taking into account the pleadings the consequences of this court’s holding in summitt and the attachments to the above-referenced letter leads to the inescapable conclusion that the decision reflects petitioners’ concession of their entitlement to a deduction for the transactional loss according to respondent they made such a concession according to petitioners they did not quite the contrary according to petitioners as they view the matter the decision reflects respondent’s concession of their entitlement to a deduction for the transactional loss as claimed on their original return if the deficiency determined in the notice had been computed with reference to petitioners’ original return then we might agree with them but it was not and we do not respondent’s version of the terms of the settlement that underlie the decision is supported not only by what is included in the record but also by what is missing because the court does not have overassessment jurisdiction in a case for the redetermination of a deficiency see 4_tc_699 respondent’s concession of petitioners’ entitlement to a deduction for the transactional loss if made could have only been given effect by the abatement of the overassessment petitioners claimed or a stipulation or other agreement between the parties that acknowledged petitioners’ entitlement to such an abatement it is obvious that there has been no abatement and there is no evidence of any such stipulation or other agreement to the extent that petitioners or their attorney misunderstood the terms of the agreement referenced in and effected by the decision the misunderstanding at best represents a unilateral mistake this court does not recognize a unilateral mistake as one of the narrowly circumscribed grounds for vacating a decision final or not 859_f2d_115 9th cir aff’g 86_tc_1319 90_tc_315 gamsby v commissioner tcmemo_1997_453 we have further considered petitioners’ entitlement to relief under the circumstances described in rule b of the federal rules of civil procedure which rule from time to time and as appropriate we apply in this court see rule a 2the tax_court rules_of_practice and procedure do not provide for relief from a final_decision a final_decision however can be vacated upon a showing that the court was without jurisdiction to enter it or that the decision was entered in furtherance of a fraud on the court see 868_f2d_1081 9th cir 859_f2d_115 9th cir aff’g 86_tc_1319 69_tc_999 casey v commissioner tcmemo_1992_672 neither condition applies here 69_tc_999 rule b of the federal rules of civil procedure provides relief from a final judgment order or proceeding upon grounds recited in six subparts only two of which have potential application here rule b of the federal rules of civil procedure provides relief upon a showing of mistake inadvertence surprise or excusable neglect the attachments to the letter forwarding the proposed decision document to petitioners’ counsel eliminate the possibility that the decision was entered by surprise or on account of excusable neglect there is no showing that the decision entered by agreement was reached inadvertently and the reference to mistake means mutual mistake see 63_f2d_630 5th cir which as noted is a situation not present here petitioners are not entitled to relief under rule b of the federal rules of civil procedure rule b of the federal rules of civil procedure provides that relief is available for any other reason that justifies it the relief available under that rule is considered exceptional or extraordinary 910_f2d_357 6th cir estate of miller v commissioner tcmemo_1994_25 that rule however is applied only as a means to achieve substantial justice 867_f2d_291 6th cir in a situation where principles of fundamental fairness compel relief alluding to the merits of the substantive issues in this case petitioners suggest that it would be unfair to allow the decision to stand we are in no position at this stage of the proceedings to opine on the merits of petitioners’ claim to the deduction for the transactional loss nevertheless we cannot ignore the court’s holding in summitt allowing the decision to stand so as to achieve similar results in different cases involving similar issues hardly violates principles of fundamental fairness otherwise petitioners have not offered a specific reason for granting relief under rule b of the federal rules of civil procedure and from our review of the record none is obvious to us to reflect the foregoing an appropriate order will be issued denying petitioners’ motion
